Citation Nr: 0109143	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether the appellant's unreimbursed medical expenses for 
1997 should be excluded from her income for VA improved death 
pension purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service during World War II.  He died 
in May 1993.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision by the VA RO in Winston-
Salem, North Carolina.  

In light of the decision below, the Board refers to the RO 
the matter of whether the appellant was entitled to VA 
improved death pension benefits for the annualized 12-month 
period beginning in February 1997.  


FINDINGS OF FACT

1.  In February 1997, the appellant's initial claim for 
improved death pension benefits for a 12 month annualized 
period beginning in February 1997 was received.  

2.  The beginning of the 12-month annualization period for 
purpose of the award of improved death pension benefits was 
February 1997, the date of the appellant's claim for those 
benefits.  

3.  In January 1998, which was within one year of the start 
date of the 12-month annualization period, VA received the 
appellant's report of her actual income during the applicable 
12-month annualization period as well as her unreimbursed 
medical expenses for that period.  



CONCLUSION OF LAW

The appellant's unreimbursed medical expenses from February 
1997 and for the next 12-month annualized period should be 
excluded from her income for VA improved death pension 
purposes for that 12-month annualized period. 38 U.S.C.A. §§ 
1541, 5110; 38 C.F.R. §§ 3.272, 3.660(b) (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In this case, 
in light of the favorable decision below, no further action 
under the Veterans Claims Assistance Act of 2000 is 
necessary.  

In March 1994, the appellant was notified that her claim for 
improved death pension benefits had been approved.  She was 
informed that improved death pension benefits would be paid 
for the 12-month annualized period from September 1, 1993, to 
August 31, 1994, based on her report of income. 

In August 1994, her annual Eligibility Verification Report 
(EVR) was received which showed, in pertinent part, her 
anticipated income for the next annualized year, beginning 
September 1, 1994.  In addition, she verified her 
unreimbursed medical expenses for the previous annualized 
year (September 1, 1993, to August 31, 1994).  

In November 1994, the appellant was informed that her 
improved death pension benefits had been adjusted to a higher 
amount for the period of September 1, 1993, to August 31, 
1994, based on her report of unreimbursed medical expenses.  

In December 1994, the appellant was awarded special monthly 
pension by reason of being housebound.  This award increased 
her improved death pension rate.  

As of January 1995, the VA changed the annualization period 
for the reporting of medical expenses to coincide with the 
calendar year.  This was done because most medical providers 
and beneficiaries keep financial records on an annual basis.  
Experience had shown that requiring the reporting of expenses 
on a different basis was difficult and confusing for many 
beneficiaries.

In January 1995, the appellant was advised that her annual 
income exceeded the rate provided by VA for improved death 
pension benefits.

In February 1996, an EVR was received from the appellant 
which included unreimbursed medical expenses for the 1995 
calendar year.  Based on this report, in May 1996, the 
appellant was informed that improved death pension benefits 
had been awarded for the calendar year of 1995, but were 
terminated during the last month of December due presumably 
to the legislative increase in Social Security benefits.  

In February 1997, an EVR was received from the appellant 
showing her 1996 income, some of her projected 1997 income, 
and her unreimbursed medical expenses for the 1996 calendar 
year.  

In April 1997, the RO informed the appellant that she had 
been denied improved death pension benefits (to include at 
the housebound rate) because her income was greater than the 
statutory income limit for 1996.  

Thus, the appellant was essentially denied entitlement to 
improved death pension benefits during the 1996 calendar 
year.  However, no determination was made regarding improved 
death pension benefits for 1997.  

On January 20, 1998, an EVR was received from the appellant 
showing her 1997 income and projected 1998 income and which 
also included her unreimbursed medical expenses for the 1997 
calendar year.  

In March 1998, the RO informed the appellant that she had 
been denied improved death pension benefits because her 
income was greater than the statutory income limit.  However, 
the RO erred in not using the applicable statutory rate to 
include housebound benefits.  The appellant was informed that 
she had until the end of December 1998 to report her 
unreimbursed medical expenses paid after February 1997.  

In April 1998, the appellant and her representative informed 
the RO that in March 1998, the appellant's income was not 
considered under the housebound rate.  In August 1998, 
another EVR was received which showed the appellant's income 
for 1997, projected income for 1998, and her unreimbursed 
medical expenses for 1997.  

In November 1998, the appellant was informed that she was 
still not entitled to improved death pension benefits based 
on her income for 1997 even under the housebound rate.  She 
was informed that although her unreimbursed medical expenses 
would have reduced that income level, they needed to be 
received by January 1, 1998, or they could not be considered.  
The appellant appealed the determination that her 1997 
unreimbursed medical expenses could not be considered.  


Analysis

Under applicable criteria, the VA shall pay to the surviving 
spouse of each veteran of a period of war who met the service 
requirements or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at a prescribed rate.  
38 U.S.C.A. § 1541.  The rate at which pension is paid is 
reduced by the amount of the surviving spouse's countable 
annual income.  Id. 

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 5 
percent of the applicable maximum annual pension rate.  38 
C.F.R. § 3.272(g).  

Where an award of pension has been deferred or pension has 
been awarded at a rate based on anticipated income for a year 
and the claimant later establishes that income for that year 
was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or 
increase shall be fixed in accordance with the facts found if 
satisfactory evidence is received before the expiration of 
the next calendar year. 38 C.F.R. § 3.660 (b)(1).  Where the 
claimant's actual income did not permit payment for a given 
12-month annualization period, pension may be awarded 
effective the next 12-month annualization period, if 
satisfactory evidence is received within that period.  
38 C.F.R. § 3.660 (b)(2).  

At the outset, the Board notes that the RO "reconsiders" 
the appellant's claim for VA improved death pension benefits 
for every 12-month annualization period or calendar year 
based on the projective income/actual income for that period.  
Thus, the appellant essentially has a claim each 12-month 
annualization period or calendar year for improved death 
pension benefits.  

In this case, the appellant and her representative assert 
that she provided projected income for 1997 in her February 
1997 EVR.  The Board notes that some of her projected income 
was furnished in this EVR.  In the January 1998 EVR, the 
appellant provided what was her actual income for 1997 which 
also included her unreimbursed medical expenses for the 1997 
calendar year.  It is clear that the appellant provided this 
information at this time as 1997 had just concluded.

The appellant was denied improved death pension benefits for 
the 1996 calendar year and was never awarded pension benefits 
for 1997 based on her anticipated income nor were those 
benefits deferred based on her anticipated income; rather the 
benefits were terminated at the end of 1995.  However, the 
appellant essentially initiated a claim for improved death 
pension benefits in February 1997 even though the denial of 
those benefits was not made until some time later (March 
1998).  Even though the RO changed to the calendar year 
system, VA regulations still also provide for a 12-month 
annualization period.  As such, the appellant's claim must be 
considered under both periods.  

Under the calendar year period, her claim was properly denied 
as the denial of her claim was based on her actual income for 
1997, she could not receive improved death pension benefits 
until the beginning of the next year, which was 1998.  

However, under the 12-month annualization period system, she 
initiated a claim during February of 1997 and updated her 
income information within the next 12-months, in January 
1998.  The beginning of the annualization period for 1997 
commenced in February 1997 with the receipt of her initial 
income information for that period.  Thus, although the same 
portion of the regulation regarding actual income is 
applicable, 38 C.F.R. § 3.660 (b)(2), in this case, the 
income information provided during that 12-month period 
included the appellant's unreimbursed medical expenses.  
Accordingly, the appellant's unreimbursed medical expenses 
from February 1997 and for the next 12-month annualized 
period should be excluded from her income for VA improved 
death pension purposes for that 12-month annualized period.  

As a final point, the Board notes that the appellant's 
representative has raised arguments regarding the failure of 
the RO to consider the appellant's claim under the proper 
housebound rate.  The Board has referred the matter whether 
the appellant was entitled to VA improved death pension 
benefits for the annualized 12-month period beginning in 
February 1997 back to the RO, as noted in the introductory 
portion of this decision.  The representative's arguments are 
germane to that issue and not to the one in appellate status 
and as addressed above.


ORDER

As the appellant's unreimbursed medical expenses from 
February 1997 and for the next 12 month annualized period 
should be excluded from her income for VA improved death 
pension purposes for that 12 month annualized period, the 
appeal is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

